DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	 This action is in response to application filed on 5/22/2020, in which claims 1 – 20 was presented for examination.
3.	Claims 1 – 20 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	The claims recite “replaying a set of missing events through the stream processor, the set of missing events configured to bypass the deduplication process while being re- processed”. The claim features does not include what the system do after processing  the replaying missing events.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeis et al (US 8074043 B1), in view of However, LI et al (US 2019/0294482 A1).
As per claim 1, Zeis et al (US 8074043 B1) discloses,
A method comprising: processing a plurality of events using a stream processor (col.13 lines 34 – 37; “data objects in the data stream is provided to processor 930. Processor 930 can determine whether a stream is a first in a sequence for a unique identifier. If so, then the processor can examine a type of a data object received in the data stream”).
executing a deduplication process on the plurality of events using the stream processor (col.14  lines 11 – 12; “data stream enables a deduplication server to compare the merged segment with segments from a previously stored data object in the deduplication server”).
outputting the plurality of events to a streaming queue (col.11 lines 1 – 2; “The last segment is then provided to the deduplication server for processing and storage” and col.13 lines 39 – 43; “appropriate memory size to store a segment of the selected segment size in segment buffer memory 940. Segment buffer memory can be an amount of memory from which smaller segment buffers are dynamically allocated according to the determined segment sizes for the various data stream data objects received from the clients”). 
and initiating an audit process in response to detecting a close of books (COB) signal (col.10 lines 64 – 65; “the last segment containing data from the data stream is closed” and col.11 lines 1 – 2; “The last segment is then provided to the deduplication server for processing and storage”).
and replaying a set of missing events through the stream processor (col.10 lines 4 – 6; “when the data stream re-starts mid-data object, that stored segment size will be used for remaining data associated with that data object in the re-started data stream”).
the set of missing events configured to bypass the deduplication process while being re-processed (col.2 lines 2 – 8; “upon the resumption of the transmission of the data stream from the client (or a fallback client) data in subsequent segments will be shifted by an amount of data equal to the data placed in the final incomplete segment of the previous transmission stream. Such shifting will make the subsequent segments
completing the data object ineligible for deduplication in the single instance data store”).
	Zeis does not specifically disclose the audit process comprising: comparing a set of raw events to a set of events in the streaming queue to identify a set of missing events and replaying a set of missing events through the stream processor.
	However, LI et al (US 2019/0294482 A1) in an analogous art discloses,
the audit process comprising: comparing a set of raw events to a set of events in the streaming queue to identify a set of missing events (para.[0044]; “event receiver 108 may store the process event information within the queue 110.  ………. the queue 110 may include one or more distributed buffer storage. The queue 110 may utilize one or more stream processing platforms for handing real-time data” and compare snapshots of active processes obtained at different times to identify started/terminated processes which were not observed (e.g., in real-time)”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate tracking of process running on device of the system of LI into deduplication of data stream of the system of Zeis to track data stream that is being play and identify duplicate in data stream during replay.

As per rejection of claim 2, the rejection of claim 1 is incorporated and further Zeis et al (US 8074043 B1) discloses,
the executing the deduplication process comprising: querying a data store using an event in the plurality of events; dropping the event if the event exists in the data store; and writing the event to the data store if the event does not exist in the data store (col.4 lines24 – 26; “data deduplication is to reduce an amount of storage needed for enterprise data by eliminating duplicated data content”).  

As per rejection of claim 3, the rejection of claim 2 is incorporated and further LI et al (US 2019/0294482 A1) discloses,
the querying the data store comprising querying a distributed database (para.[0052]; “Distributed nature of the database may provide scalability for the graph database”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate tracking of process running on device of the system of LI into deduplication of data stream of the system of Zeis to retrieve or restart data stream  that may have been interrupted  in order to provide complete information to the user.

As per rejection of claim 4, the rejection of claim 1 is incorporated and further LI et al (US 2019/0294482 A1) discloses,
the replaying the set of missing events comprising annotating the missing events with deduplication keys (para.[0030]; “a combination of the identifier and the start time of a given process may be used as a unique identifier for the given process”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate tracking of process running on device of the system of LI into deduplication of data stream of the system of Zeis to remove redundant data stream that may consume unnecessary storage space and minimize resources usage.

As per rejection of claim 5, the rejection of claim 4 is incorporated and further Zeis et al (US 8074043 B1) discloses,
the executing the deduplication process comprising dropping an event in the set of missing events based on a corresponding deduplication key (col.4 lines 24 – 26; “data deduplication is to reduce an amount of storage needed for enterprise data by eliminating duplicated data content”).  

As per rejection of claim 6, the rejection of claim 1 is incorporated and further LI et al (US 2019/0294482 A1) discloses,
the replaying the set of missing events comprising: incrementing an audit replay level; and annotating the set of missing events using the audit replay level (para.[0049]; “stream processor 112 may use process event information obtained at different times to identity missing process start events and/or missing process termination events”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate tracking of process running on device of the system of LI into deduplication of data stream of the system of Zeis to remove redundant data stream that may consume unnecessary storage space and minimize resources usage.

As per rejection of claim 7, the rejection of claim 6 is incorporated and further LI et al (US 2019/0294482 A1) discloses,
the replaying the set of missing events further comprising adjusting a filter of deduplication process based on the audit replay level (para.[0049]; “steam processor 112 may compare snapshots of active processes obtained at different times to identify started/terminated processes which were not observed (e.g., in real-time)”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate tracking of process running on device of the system of LI into deduplication of data stream of the system of Zeis to remove redundant data stream that may consume unnecessary storage space and minimize resources usage.

As per rejection of claim 8, the rejection of claim 7 is incorporated and further Zeis et al (US 8074043 B1) discloses,
the executing the deduplication process comprising dropping an event using the filter if the event is annotated with a replay level below the audit replay level (col.4 lines 24 – 26; “data deduplication is to reduce an amount of storage needed for enterprise data by eliminating duplicated data content”).  

Claims 9 - 16 are  non-transitory computer-readable storage medium claim corresponding to  method claims 1 – 8 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 8 respectively above.

Claims 17 – 19 and 20 are system claim corresponding to method claims 1 – 3 and 6 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 3 and 6 respectively above.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TITLE: Performing deduplication of input data at plural levels, US 2012/0036113 A1
Authors: Lillibridge et al.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



2/26/2022